DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s amendment to the claims filed on 09/25/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 32-34 are pending.
Priority
4.	Acknowledgement is made of this continuation of U.S. Non-provisional Application No. 15/975,630, filed on 05/09/2018, which is a continuation of U.S. Non-provisional Application No. 14/066,598, filed on 10/29/2013, which is a continuation of U.S. Non-provisional Application No. 12/793,623, filed on 06/03/2010, which claims domestic priority to U.S. Provisional Application 61/184,292, filed on 06/04/2009.
Drawings
5.	The Drawings filed on 04/14/2020 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 32-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adkesson et al. (WO 2004/101479 A2; examiner cited) in view of Burk et al. (US Patent Journal of the Institute of Brewing, 2008; examiner cited).
8.	Claims 32-33 are drawn to a process of isolating 1,4-BDO from a fermentation broth comprising removing a portion of solids by disc stack centrifugation to provide a liquid fraction, removing a further portion of solids from the liquid fraction by ultrafiltration, removing a portion of salts from the liquid fraction by nanofiltration, removing a further portion of salts from the liquid fraction by ion exchange, evaporating a portion of water, and distilling 1,4-BDO.
9.	With respect to claim 32, Adkesson et al. teach a process for purifying 1,3-propanediol from the fermentation broth of a cultured E. coli that has been bioengineered to synthesize 1,3-propanediol from sugar in a batch-wise, continuous, or semi-continuous manner [see Abstract; p. 7, top].  Adkesson et al. teach that the method comprises subjecting the fermentation broth to an ultrafiltration step, removing salts from the liquid fraction by nanofiltration and two series of ion exchange procedure and reducing the water in the product by evaporation, followed by a mixed ion exchange procedure, and purifying the 1,3-propanediol by distillation [see p. 4, lines 8-33; p. 7, lines 20-23; p. 11, lines 7-15].  
	With respect to claim 33, Adkesson et al. teach the process wherein the step of removing the salts comprises passing the liquid fraction over a strong acid cation exchange resin, followed by weak base anion exchange, and mixed ion exchange resin [see p. 7, bottom].
	However, Adkesson et al. does not teach the process of claim 32 of removing a portion of the solids by disk stack centrifugation and wherein the product is 1,3-butanediol and the method of claim 35, wherein the microorganism is a 1,4-BDO producing microorganism 
	Burk et al. teach the production of 1,4-butanediol by culturing a non-naturally occurring microbial organism, such as E. coli, for a sufficient period of time to produce 1,4-butanediol [see Abstract; Column 4, lines 26-42].  Burk et al. teach the process wherein the 1,4-butanediol is produce directly in the fermenter from the microbial organism and after growth the cell debris is separated from the fermentation broth (i.e. centrifuge) which is then used to isolate 1,4-butanediol and then distillation to isolate the purified 1,4-butanediol [see Column 60, lines 40-62].  Burk et al. teach the process wherein the microbial organism is engineered with exogenous nucleic acids encoding enzymes in a 1,4-butandiol pathway [see Abstract].
	Chlup et al. teach disc stack centrifuge as a method for the separation of cells in a fermentation broth from beer that is an efficient way to increase throughput because it decreases clarification times and improves fermentor and tank conditioning efficiency [see Abstract].
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Adkesson et al., Burk et al., and Chlup et al. according to the teachings of Burk et al., and Chlup et al. because Adkesson et al. teach a process for purifying 1,3-propanediol that is produced by fermentation of E. coli to remove salts and other impurities.  Burk et al. teach that 1,4-butanediol can also be produced and purified from the fermentation of E. coli.  Chlup et al. teach that disc stack centrifugation is a method for separating cells from a fermentation broth to increase throughput in a fermentation process.  One of ordinary skill in the art would have had a reasonable expectation of success, a E. coli, and Chlup et al. acknowledges that disc stack centrifugation increases throughput in a fermentation process.  See MPEP 2143A-B.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
10.	Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adkesson et al. (WO 2004/101479 A2; examiner cited) in view of Burk et al. (US Patent 8,067,214, priority to 03/16/2007; examiner cited), and Chlup et al. (Journal of the Institute of Brewing, 2008; examiner cited) as applied to claims 32-33, and further in view of Holtsiag (US Patent 3,175,962, 1965; examiner cited).
11.	The relevant teachings of Adkesson et al., Burk et al., and Chlup et al. as applied to claims 32-33 are set forth above.
	With respect to claim 34, Adkesson et al. teach the process of removing water by evaporator system comprising an effect [see p. 13], wherein said evaporator system comprises a mechanical recompressor [see p. 13, top].
	However, the combination of Adkesson et al., Burk et al., and Chlup et al. do not teach the process of claim 34, wherein the step of evaporating a portion of water comprises passing the liquid fraction through an evaporator system, said evaporator system comprising an effect selected from the group consisting of a falling film evaporator, a short path falling film evaporator, a forced circulation evaporator, a plate evaporator, a circulation evaporator, a 
	Holtsiag teach a falling film evaporator for utilization in the distillation process [see column 1, top].  Holtsiag teach that the falling film evaporator provides an improved apparatus for heat exchange that achieves a high heat transfer coefficient, and wherein turbulence is maintained along the entire length of the distilland film with a small sublayer of distilland in laminar flow [see column 1, bottom to top of column 2].
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Adkesson et al., Burk et al., Chlup et al., and Holtsiag according to the teachings Holtsiag to use a falling film evaporator in the process of Adkesson et al. and Burk et al. because Adkesson et al., Burk et al., and Chlup et al. teach a process for the purification of 1,4-butanediol and removal of water in the process by an evaporator.  Holtsiag teach that a falling film evaporator provides an improved apparatus for heat exchange that achieves a high heat transfer coefficient, and wherein turbulence is maintained along the entire length of the distilland film with a small sublayer of distilland in laminar flow.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Adkesson et al., Burk et al., Chlup et al., and Holtsiag because Holtsiag acknowledges that a falling film evaporator achieves a high heat transfer coefficient and is therefore more efficient.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
13.	Claims 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,597,918 in view of Chlup et al. (Journal of the Institute of Brewing, 2008; examiner cited). 
	Claims 1-17 of the ‘918 patent are drawn to a process of isolating 1,4-butanediol from a fermentation broth comprising separating a liquid fraction enriched in 1,4-BDO from a solid fraction comprising cells, wherein said step of separating said liquid fraction comprises microfiltration; removing water from said liquid fraction, wherein removing water us accomplished by evaporation with an evaporator system comprising one or more effects and a mechanical vapor recompressor; removing salts from said liquid fraction, wherein salts are removed by nanofiltration and by ion exchange; and purifying 1,4-BDO.
	However, claims 1-17 of the ‘918 patent do not recite using a disc stack centrifugation.
	Chlup et al. teach disc stack centrifuge as a method for the separation of cells in a fermentation broth from beer that is an efficient way to increase throughput because it decreases clarification times and improves fermentor and tank conditioning efficiency [see Abstract].
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the recitations of the ‘918 patent with the teachings of Chlup et al. to use prima facie obvious to one of ordinary skill in the art at the time the invention was made.
14.	Claims 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,994,505 in view of Chlup et al. (Journal of the Institute of Brewing, 2008; examiner cited). 
	Claims 1-11 of the ‘505 patent are drawn to a process of isolating 1,4-butanediol from a fermentation broth the process consisting of separating a fermentation broth enriched in 1,4-BDO into a liquid fraction and a solid fraction comprising cells in a separation step consisting of filtration, wherein said filtration consists of ultrafiltration, and wherein said fermentation broth comprises 1,4-BDO at a concentration of about 5% by weight of 1,4-BDO; b) removing salts from said liquid fraction step a), wherein removing salts comprises nanofiltration and ion exchange; removing water from said liquid fraction; purifying 1,4-BDO from said liquid fraction by distillation after removing salts and water, to produce 1,4-BDO product at least 98% pure.
	However, claims 1-11 of the ‘505 patent do not recite using a disc stack centrifugation.

	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the recitations of the ‘505 patent with the teachings of Chlup et al. to use a disc stack centrifuge for the separation of the solids from the liquid in the processes of the ‘505 patent because Chlup et al. teach disc stack centrifuge as a method for the separation of cells in a fermentation broth from beer that is an efficient way to increase throughput because it decreases clarification times and improves fermentor and tank conditioning efficiency.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of the ‘505 patent and Chlup et al. because Chlup et al. acknowledges that disc stack centrifugation increases throughput in a fermentation process.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
15.	Claims 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,662,136 in view of Chlup et al. (Journal of the Institute of Brewing, 2008; examiner cited).
	Claims 1-14 of the ‘136 patent are drawn to a process of isolating 1,4-butanediol from a fermentation broth, the process consisting of separating a liquid fraction enriched in 1,4-BDO from a solid fraction of the fermentation broth comprising cells in a separation step consisting of filtration, wherein the filtration consists of ultrafiltration, and wherein the fermentation 
	However, claims 1-14 of the ‘136 patent do not recite using a disc stack centrifugation.
	Chlup et al. teach disc stack centrifuge as a method for the separation of cells in a fermentation broth from beer that is an efficient way to increase throughput because it decreases clarification times and improves fermentor and tank conditioning efficiency [see Abstract].
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the recitations of the ‘136 patent with the teachings of Chlup et al. to use a disc stack centrifuge for the separation of the solids from the liquid in the processes of the ‘136 patent because Chlup et al. teach disc stack centrifuge as a method for the separation of cells in a fermentation broth from beer that is an efficient way to increase throughput because it decreases clarification times and improves fermentor and tank conditioning efficiency.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of the ‘136 patent and Chlup et al. because Chlup et al. acknowledges that disc stack centrifugation increases throughput in a fermentation process.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion

	Claims 32-34 are pending.	
	Claims 32-34 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656